Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,708,122 B1 (Johncox) in view of US Patent 5,524,776 (Hall) in further view of US Patent 6,135,299 (Burgess).
With respect to claim 1, Johncox shows a method comprising the steps of: on a storage frame (20, Fig.2/210, Fig.9) including a first plurality of pairs of rails (48, 50, Fig.2/248,250, Fig.9), inserting a second plurality of shelves (60/260) between side frame members (between 22 and 24/between 222 and 224), each shelf supported by one of the first plurality of pairs of rails (48, 50, Fig.2/248,250, Fig.9), wherein the plurality of shelves (60/260) are movable in opposite forward and rearward directions along one of the first plurality of pairs of rails between a forward travel limit position (as shown by forward shelf 60, Fig.2 and 260 in figure 9; discussed as “the utilization bay” between front and middle columns 22C/222C and 22B/222B on one side and columns 24C/224C and 24B/224B on the other side, Fig.2, Fig.9, Col.7 lines 34-52) and a rearward travel limit position (“storage bay” between 22A/222A and 22B/222B on one side; and 24A/224A and 24B/224B on the other side; see rest of the shelves 60; col.7 lines 34-52); after the inserting step, placing stowage (12/212) in each of the second plurality of shelves (60/260); and after the placing step, translating a lower shelf of the second plurality of shelves to the forward travel limit position along a first pair of the first plurality of pairs of rails (Fig.2) and translating an upper shelf to the rearward travel limit position (Fig.2) along a second pair of the first plurality of pairs of rails, wherein each shelf includes a center of gravity that is within the storage frame when the shelf is at the forward travel limit position, rearward limit position, or any position in between said travel limit positions (Fig.2), wherein the lower shelf and upper shelf are not overlapping (Fig.2, Col.7 lines 36-65.  With respect to claim 1, Johncox shows wherein the translating step comprises the step of rotating a plurality of wheels rollers 202, Fig.10 along and in contact with each of the first pair of rails (248, 250, Fig.10). Johncox doesn’t show the wheels are attached to each shelf. Hall shows wheels (72, Fig.4) attached to the shelf (50) and in contact with each of the first pair of rails (30). It would have been obvious to one having ordinary skill in the art to modify the wheels of Johncox such that the wheels are attached to the shelves, such as shown by Hall, in order to further facilitate the movement of the shelves on the rails and such modification would require less wheels and thus reduce manufacturing costs. Alternatively, it would have been obvious to one having ordinary skill in the art to attach the wheels on each shelf rather than the pair of rails, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.
 With respect to claim 1, modified Johncox doesn’t explicitly show that the second plurality is less than the first plurality (Fig.2; col.6 lines 10-12) meaning that there are less shelves on the storage frame than there are pairs of rails. Burgess shows wherein there are less shelves 32 on the storage frame than there are plurality of pairs of rails (30). It would have been obvious to one having ordinary skill in the art to provide less shelves on the storage frame than the pairs of rails as taught by Burgess, so that there is more spacing between the shelves to accommodate larger items there in between. With respect to claim 1, modified Johncox doesn’t explicitly disclose every method step as claimed, however it would have been obvious to one having ordinary skill in the art to follow the method steps of claim 1, i.e. inserting, then placing stowage, then translating lower shelf to forward travel limit position and translating the upper shelf to the rearward travel limit position, since such method steps would occur during the ordinary course of using the device.
With respect to claim 2, the combination shows (Johncox) wherein each shelf includes end brackets (67, 69, Fig.6) arranged substantially parallel to the first plurality of rails (48, 50).Page 2 of 13Appl. No. 16/906,683 Amendment Dated 2/12/2020 Reply to Office Action Dated 11/13/2020 
With respect to claim 4, the combination shows (Johncox) further comprising the step of: after the translating step, removing the lower shelf from the storage frame by hoisting it (via forklift truck 16/lifter 18/216/218) while the end brackets (brackets on shelf) remain substantially parallel to the first plurality of rails; placing the lower shelf on a floor; coupling a hand truck (76, Fig.1) to the lower shelf; operating the hand truck (76) to translate the lower shelf along the floor (Fig.1) .  
3.	Claims 5, 7-10, 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,708,122 B1 (Johncox) in view of US Patent 7,484,631 B2 (Bothun) in further view of US Patent 5,524,776 (Hall).
With respect to claim 5, Johncox shows the claimed invention as discussed above including latches/stops to prohibit movement (206, Fig.10, 204, Fig.9); shelf frame (Fig.6) but doesn’t show a parallelepiped storage cavity. 
Bothun shows a shelf (116, Fig.5) comprising a shelf frame defining a parallelepiped storage cavity (Fig.4), the shelf frame including a left end bracket and right end bracket (130a, 130b) secured to a front lateral bracket (126), a rear lateral bracket (128) and a drawer bottom (124); furthermore Bothun shows plurality of followers (172, Fig.6, Fig.7) coupled to the shelf frame. It would have been obvious to one having ordinary skill in the art to modify the shelves of Johncox, such that each shelf has a frame the shelf frame defines a parallelepiped storage cavity with front, rear, left and right end brackets and drawer bottom, as taught by Bothun, in order to easily assemble and disassemble the shelf for compact storage and provide outer boundary wall in order to prevent the loads on the shelves from falling out accidently.  The combination doesn’t show the plurality of followers cooperating with the first and second rails. Hall shows lateral translation of the shelf frame (50) in the forward and rearward directions facilitated by a plurality of pairs of followers (72, Fig.4) coupled to the shelf frame, a first pair of followers (rollers on the left side of the shelf frame Fig.4) cooperating with a first rail (30) and a second pair of followers (rollers on the right side of the frame) cooperating with a second rail of the first pair of the first plurality of pairs of rails. It would be obvious to put rollers on the shelf frame of modified Johncox, as shown by Bothun and Hall, in order to facilitate the movement of the shelves between the forward and backward directions.
With respect to claim 7, the combination shows (Johncox) wherein the lateral translation of the shelf frame comprises a reciprocating linear lateral translation.  
With respect to claim 8, the combination shows (Bothun) a shelf (116, Fig.5); a wheel (172, Fig.6) that is positioned within the shelf (in the cavity 140, Fig.5, Fig.7); a majority of the wheel (172) being positioned within the storage cavity (cavity formed by surface 124 and perimeter walls (126, 128, 130a and 130b). It would have been obvious to one having ordinary skill in the art to modify the shelf of modified Johncox, such that the wheels are rotatably supported on the shelves, as taught by Bothun, in order to facilitate movement of the shelves within the frame and when the shelf is on the floor for ease in transportation of loads.
With respect to claim 9, the combination (Bothun) shows wherein each follower comprises a pillow block (150, Fig.5) supporting the axle (178, Fig.6) about which the respective wheel (172) is rotatable only along forward and rearward direction.
With respect to claim 10, the combination doesn’t explicitly teach the vertical spacing of the upper running surfaces of the rails is less than the cumulative height of the shelf frame plus the radius of the wheel. However it would have been an obvious matter of design choice to make the vertical spacing of the upper surfaces of the rails closer such that the cumulative height of the shelf frame and the radius of the wheel is greater than the vertical spacing, since such a modification would have involved a mere rearrangement of parts and it has been held that rearranging parts of an invention involved only routine skill in the art.
With respect to claim 12, the combination (Johncox) wherein the second plurality (260/60) is equal in number to the first plurality (Fig.2).  
With respect to claim 13, the combination doesn’t explicitly show the left and right brackets parallel to the rails. Hall shows wherein the left and right end brackets (56, 56) are substantially parallel to the first plurality of rails (30).  It would have been obvious to one having ordinary skill in the art to put the left and right end brackets of each shelf of modified Johncox, parallel to the rails, as taught by Hall, in order to provide a stable and aligned horizontal movement of the shelves relative to the rails.
With respect to claim 14, the combination (Johncox) shows further comprising the step of: after the translating step, removing the lower shelf from the storage frame by hoisting it (via forklift truck 16/lifter 18/216/218) while the end brackets (as modified by Hall) remain substantially parallel to the first plurality of rails; placing the lower shelf on a floor; coupling a hand truck (76, Fig.1) to the lower shelf; operating the hand truck (76) to translate the lower shelf along the floor (Fig.1) .  
4.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,708,122 B1 (Johncox), US Patent 7,484,631 B2 (Bothun) in view of US Patent 5,524,776 (Hall) in further view of US Patent 6,135,299 (Burgess).
	With respect to claim 11, the combination doesn’t explicitly show the number of the shelves is less than the number of the pairs of the rails. Burgess shows wherein there are less shelves 32 on the storage frame than there are plurality of pairs of rails (30). It would have been obvious to one having ordinary skill in the art to provide less shelves on the storage frame than the pairs of rails, such as shown by Burgess, so that there is more spacing between the shelves to accommodate larger items there in between.
5.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US 968,201 (Shannon) in further view of US 5,524,776 (Hall).
	With respect to claim 15, Shannon shows a method comprising the steps of: manufacturing a left end bracket (11, Fig.1), a right end bracket (11, Fig.1), a front lateral bracket (12), and a rear lateral bracket (12) assembling a shelf frame, the shelf frame including the left end bracket (11) and the right end bracket (11) secured to the front lateral bracket (12) and the rear lateral bracket (12), assembling a storage rack frame (1-8), the storage rack frame including a plurality of substantially level horizontal pairs of rails (8) secured to a plurality of substantially vertical opposing side frame members (5 and 6); after the assembling steps, placing the shelf frame between the opposing side frame members (Fig.1) and on top of one of the plurality of pairs of rails (8, Fig.1, Fig.5).  With respect to claim 15, Shannon doesn’t explicitly disclose the shelf frame is made of metal. Hall teaches a shelf frame made from sheet metal (Co.7 lines 1-10).  It would have been obvious to one having ordinary skill in the art to make the shelf frame out of metal, such as taught by Hall, in order to provide a sturdy and rigid material to effectively support the items on the shelf. With respect to claim 15, modified Shannon shows each side of the left and right end brackets has a follower (axle for wheel 16, Fig.2) but doesn’t explicitly teach plurality of slots.  Hall shows wherein the left and right end brackets (56, 56) include a plurality of follower mounting slots (holes drilled to accommodate bolt 70, Fig.5) shaped, wherein each follower mounting slot is shaped to receive a follower (70/72); inserting a plurality of followers (70, Fig.5) into the plurality of follower mounting slots (holes); securing the followers to the left and right end brackets (via nut 76 and washer 78); the followers (70) are at least partially located within the shelf frame (end of bolt 70 is within the shelf frame, Fig.6 and thus it’s “partially” located within the shelf frame).  It would have been obvious to one having ordinary skill in the art to include plurality of follower mounting slots to receive a follower, as taught by Hall, in order to securely place the rollers on the shelf frame. Furthermore, modified Shannon doesn’t explicitly disclose method steps as claimed, however it would have been obvious to one having ordinary skill in the art to follow the method steps of claim 15, since such method steps would occur during the ordinary course of using the device.
6.	Claim 16, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 968,201 (Shannon) in view of US Patent 5,524,776  (Hall) in further view of US 2017/0311721 A1 (Bruckner).
	With respect to claims 16, 17, and 20, the combination teaches that the brackets forming the shelf include bending process (Shannon and Hall) but doesn’t teach manufacturing step of a laser cutting process. Brucker teaches shelf brackets (3, 4) manufactured from sheet metal including forming different parts such as the depressions 35, Fig.8 using a cutting process by laser cutting, punching, bending and pressing (sections 0021, 0023, section 0052).  Thus it would have been obvious to one having ordinary skill in the art to include a laser cutting process to the manufacturing step and to make the slots (drill holes on the shelf brackets) and hook slots (holes on the rails 30, at 84, Fig.6) from a laser cutting process, as taught by Bruckner, for better precision, fast method thus saves time and contactless cutting. 

Response to Arguments
7.	Applicant’s arguments with respect to claims 1 and 15 have been considered but are moot in view of the new grounds of rejection.
8.	Applicant's arguments with respect to claim 5 have been fully considered but they are not persuasive. Applicant argued that Bothun doesn’t show a shelf, but rather a cart base. The examiner takes the position although it is a cart base it also serves as a shelf. A shelf is merely a flat surface at a distance from the floor to store and display items thereon and Bothun shows the cart base that is flat so that a user can put items on it for storage and display and is thus considered a shelf. Regarding applicant’s argument that Bothun doesn’t show a shelf that is stacked on top of each other or on rails, the examiner takes the position that Johncox is used to teach shelves stacked on top of each other, Bothun is merely used to teach a shelf with brackets and a bottom forming a parallelepiped cavity.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIWOT E TEFERA whose telephone number is (571)270-3320. The examiner can normally be reached M-F 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HIWOT E TEFERA/Examiner, Art Unit 3637